Underlying Funds Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 April 30, 2014 FILED VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC 20549 Re: Underlying Funds Trust (the “Trust”) File No.: 811-21895 Dear Sir or Madam: Transmitted herewith on behalf of the Trust and each of its series is the Trust’s amended Certified Shareholder Report of Registered Management Investment Companies on Form N-CSR for the fiscal year ended December 31, 2013 (the “Report”). The amended Report includes disclosure regarding the approval of the Trust’s current sub-advisory agreements and trading advisory agreements by the Trust’s Board of Trustees, which approval took place during the second half of 2013 and which disclosure was unintentionally omitted from the prior Report. If you have any additional questions or require further information, please do not hesitate to contact me at (414)765-5586 or michael.barolsky@usbank.com. Very truly yours, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for Underlying Funds Trust
